Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
	The drawings, filed on 3/18/2020, are accepted.  	 


Allowable Subject Matter
	Claim 1 is allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a motor, comprising: a yoke [2] having four magnetic poles [4]; an armature core [6], having a rotary shaft [5] rotatably provided radially inside the yoke, six teeth [50] attached to the rotary shaft and extending radially outward, and six slots [51] formed between each of the teeth adjacent in a circumferential direction; a coil [7] wound around each of the teeth; a commutator [13] provided adjacent to the armature core on the rotary shaft, on which twelve segments [14] are disposed in the circumferential direction; and a plurality of brushes [22] supplying power to the coil via each of the segments, wherein when the teeth are sequentially numbered from 1 to 6 in the circumferential direction and the segments are sequentially numbered from 1 to 12 in the circumferential direction, a winding start terminal [7a]  of the coil is connected to the first segment, and the coil is pulled around in one direction in a rotational direction of the rotary shaft from the first segment and wound around the fifth tooth in a forward direction, pulled around in the one direction from the fifth tooth and wound around the second tooth in the forward direction, pulled around in the one direction from the second tooth and connected to the twelfth segment, pulled around in the one direction from the twelfth segment and connected to the sixth segment, pulled around in the one direction from the sixth segment and wound around the sixth tooth in a reverse direction opposite the forward direction, pulled around in the one direction from the sixth tooth and wound around the third tooth in the reverse direction, pulled around in the one direction from the third tooth and connected to the eleventh segment, pulled around in the one direction from the eleventh segment and connected to the fifth segment, pulled around in the one direction from the fifth segment and wound around the first tooth in the forward direction, pulled around in the one direction from the first tooth and wound around the fourth tooth in the forward direction, pulled around in the one direction from the fourth tooth and connected to the fourth segment, pulled around in the one direction from the fourth segment and connected to the tenth segment, pulled around in the one direction from the tenth segment and wound around the second tooth in the reverse direction, pulled around in the one direction from the second tooth and wound around the fifth tooth in the reverse direction, pulled around in the one direction from the fifth tooth and connected to the third segment, pulled around in the one direction from the third segment and connected to the ninth segment, pulled around in the one direction from the ninth segment and wound around the third tooth in the forward direction, pulled around in the one direction from the third tooth and wound around the sixth tooth in the forward direction, pulled around in the one direction from the sixth tooth and connected to the eighth segment, pulled around in the one direction from the eighth segment and connected to the second segment, pulled around in the one direction from the second segment and wound around the fourth tooth in the reverse direction, pulled around in the one direction from the fourth tooth and wound around the first tooth in the reverse direction, pulled around in the one direction from the first tooth and connected to the seventh segment, and pulled around in the one direction from the seventh segment and connected to the first segment.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834